Citation Nr: 1814520	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to March 1954.  He died in September 2001; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the benefit sought on appeal.

The appellant testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the RO denied the appellant's claim for entitlement to non-service-connected pension in February 2012 based on a determination that her income exceeded the maximum annual death pension limit.  Although the RO notified the appellant that she had until January 1, 2014 to submit information showing that her "income is within the limit of $7,933.00", the letter did not explain the specific evidence that could serve to reduce her income for pension purposes.  During the June 2017 hearing, the appellant indicated that she was unaware that medical expenses and burial costs would be deducted from her calculated income and therefore she did not submit any evidence of such.  

After the hearing, the appellant submitted multiple documents showing Social Security Administration (SSA) income from December 2013 to June 2016 and medical expenses from 2010 to the present.  Unfortunately, the record is missing evidence regarding SSA benefits received in 2012 and 2013.  Additionally, the appellant's medical receipts are somewhat unclear about which expenses were paid by the appellant.  As the RO has not reviewed this evidence, and in order to afford the appellant every possible consideration, the Board finds that the case should be remanded to give the AOJ the opportunity to complete a comprehensive accounting of the appellant's income during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request any additional financial information that may be available from the appellant for the relevant time period, including her net worth, income, and medical expenses.  Additionally, the AOJ should obtain the appellant's SSA income for the period from January 2012 through November 2013 and from July 2016 to the present.  

2. Then, the AOJ should conduct any additional development as may be indicated by the response received by the appellant and any other development necessary to determine the appellant's eligibility to receive death pension benefits.  Notably, the RO should request clarification of expenses paid by the appellant if such is unclear.  See, e.g., Ivy Creek of Butler LLC report of patient payments 01/01/2012-06/13/2017.  

3. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the claims file since the August 2014 Statement of the Case (SOC).  If any benefit sought is not granted, the appellant should be furnished a Supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



